Exhibit 10.2

Execution Version

 

 

GUARANTY AND SECURITY AGREEMENT

Dated as of June 28, 2019

 

 

HORNBECK OFFSHORE SERVICES, INC.,

as Borrower

 

 

EACH OF THE OTHER OBLIGORS,

 

 

and

CIT NORTHBRIDGE CREDIT LLC,

as Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1. Definitions

     1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      3  

1.3

  Uniform Commercial Code      3  

1.4

  Rules of Interpretation      4  

Section 2. Guarantee

     4  

2.1

  Guarantee      4  

2.2

  Right of Contribution      5  

2.3

  No Subrogation      5  

2.4

  Amendments, Etc. with respect to the Guaranteed Obligations      5  

2.5

  Waivers      6  

2.6

  Guaranty Absolute and Unconditional      7  

2.7

  Reinstatement      8  

2.8

  Payments      9  

Section 3. Grant of Security Interest and Pledge of Equity Interests

     9  

3.1

  Collateral      9  

3.2

  Lien on Collateral Accounts; Cash in Collateral Accounts      10  

3.3

  Lien on Securities Accounts; Investment Property in Securities      Accounts
     11  

3.4

  Limitations      11  

Section 4. Representations and Warranties

     11  

4.1

  Representations in Credit Agreement      11  

4.2

  Title; No Other Liens      12  

4.3

  Perfected First Priority Liens      12  

4.4

  Obligor Information      12  

4.5

  Benefit to the Guarantor      12  

4.6

  Perfection Certificate and Other Information Regarding Collateral      12  

Section 5. Covenants

     13  

5.1

  Covenants in Credit Agreement      13  

5.2

  Maintenance of Perfected Security Interest; Further Documentation      13  

5.3

  Changes in Locations, Name, Etc.      13  

Section 6. Remedial Provisions

     14  

6.1

  Code and Other Remedies      14  



--------------------------------------------------------------------------------

6.2

  Waiver; Deficiency      15  

6.3

  Non-Judicial Enforcement      15  

Section 7. The Agent

     15  

7.1

  Duty of Agent      15  

7.2

  Filing of Financing Statements      16  

7.3

  Authority of Agent      16  

Section 8. Subordination of Indebtedness

     16  

8.1

  Subordination of All Obligor Claims      16  

8.2

  Claims in Bankruptcy      17  

8.3

  Payments Held in Trust      17  

8.4

  Liens Subordinate      17  

8.5

  Notation of Records      18  

Section 9. Miscellaneous

     18  

9.1

  Waiver      18  

9.2

  Notices      18  

9.3

  Payment of Expenses, Indemnities, Etc.      18  

9.4

  Amendments in Writing      19  

9.5

  Successors and Assigns      19  

9.6

  Survival; Revival; Reinstatement      19  

9.7

  Counterparts; Execution; Entire Agreement      19  

9.8

  Severability      20  

9.9

  Set-Off      20  

9.10

  Governing Law; Submission to Jurisdiction      20  

9.11

  Waivers by Obligors      21  

9.12

  Acknowledgments      22  

9.13

  Releases      22  

9.14

  Acceptance      23  

9.15

  Incorporation by Reference      23  

9.16

  Intercreditor Agreements      23  

 

SCHEDULES:

1    Notice Addresses of Obligors 2    Filings and Other Actions Required to
Perfect Security Interests 3    Location of Jurisdiction of Organization and
Chief Executive Office 4    Closing Date Collateral Accounts

 

ii



--------------------------------------------------------------------------------

THIS GUARANTY AND SECURITY AGREEMENT (this “Agreement”) is dated as of June 28,
2019 and is made by Hornbeck Offshore Services, Inc., a Delaware corporation
(the “Borrower”), and each of the signatories identified on the signature pages
hereto as Guarantors (together with Borrower, the “Obligors” and each an
“Obligor”), in favor of CIT Northbridge LLC, as collateral agent and
administrative agent (in such capacity and together with its successors in such
capacity, the “Agent”) for certain financial institutions (the “Lenders”) from
time to time party to the Senior Credit Agreement dated as of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders, and the Agent.

R E C I T A L S:

A. The Borrower has requested that the Lenders provide revolving credit
facilities to Borrower to finance the Obligors’ mutual and collective business
enterprise.

B. The Lenders are willing to provide the credit facilities on the terms and
conditions set forth in the Credit Agreement.

C. Each Obligor (other than Borrower) has agreed to guaranty the Obligations and
each Obligor shall derive substantial and direct and indirect benefits from the
making of the extensions of credit under the Credit Agreement.

D. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Obligors shall have executed and delivered this Agreement.

E. Each Obligor will obtain benefits from the incurrence of the credit
facilities by the Borrower, and accordingly desires to execute this Agreement in
order to satisfy the conditions described in the preceding paragraph and to
induce the Lenders to make the credit facilities to the Borrower.

NOW, THEREFORE, in consideration of the premises herein and to induce the Agent
and the Lenders to enter into the Credit Agreement and to induce the Lenders to
make their respective extensions of credit to the Borrower thereunder, each
Obligor hereby agrees with the Agent, for the ratable benefit of the Lenders, as
follows:

SECTION 1. DEFINITIONS

1.1 Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement. The following terms have the following meanings:

Agent: has the meaning assigned such term in the preamble.

Agreement: has the meaning assigned such term in the preamble.

Borrower: has the meaning assigned such term in the preamble.



--------------------------------------------------------------------------------

Closing Date Collateral Accounts: means, as of the Closing Date, the Collateral
Accounts of the Obligors that are set forth on Schedule 4 attached hereto.

Collateral: has the meaning assigned such term in Section 3.1.

Collateral Accounts: means, collectively, each Closing Date Collateral Account,
each Collection Account and each Collection/Disbursement Account.

Collection Account: means each of the collection accounts established by the
Borrower into which Account Debtors shall make payment on Receivables, pursuant
to Section 8.2.5 of the Credit Agreement, in each case that is subject to an
Account Control Agreement and as identified as a “Collection Account” on
Schedule 9.1.27 attached to the Credit Agreement.

Collection/Disbursement Account: means each of the accounts established by
Borrower or any other Obligor, in each case that is subject to an Account
Control Agreement (as defined in the Credit Agreement) and identified as a
“Collection/Disbursement” account on Schedule 9.1.27 attached to the Credit
Agreement.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Credit Agreement: has the meaning assigned such term in the preamble.

Credit Card Issuer: means any Person who issues or whose members issue credit
cards, including, without limitation, MasterCard or VISA bank credit or debit
cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche an other non-bank credit or debit
cards, including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc. and Novus Services, Inc.
and other issuers approved by Agent.

Credit Card Processor: means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Obligor’s sales transactions involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.

Credit Card Receivables: means each “payment intangible” (as defined in the UCC)
together with all income, payments and proceeds thereof, owed by a Credit Card
Issuer or Credit Card Processor to an Obligor resulting from charges by a
customer of an Obligor on credit or debit cards issued by such Credit Card
Issuer in connection with the sale of Inventory by an Obligor, or services
performed by an Obligor, in each case in the ordinary course of its business.

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any keepwell, support or other agreement for the benefit of
such Obligor and all guarantees of Swap Obligations by other Obligors) when such
guaranty or grant of Lien becomes effective with respect to the Swap Obligation.
If a Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.

 

2



--------------------------------------------------------------------------------

Foreign Specified Accounts: means (i) the account named “HON
Collection/Disbursement”, account no. 167002 established by Hornbeck Offshore
Navegacao, Ltda. at Banco Bradesco, and (ii) any other foreign account opened
after the date hereof that is intended to be a Collateral Account.

Guaranteed Obligations: has the meaning assigned to such term in Section 2.1.

Guarantors: means the collective reference to each Obligor other than the
Borrower.

Lenders: has the meaning assigned to such term in the preamble.

Obligor Claims: has the meaning assigned to such term in Section 8.1.

Obligors: has the meaning assigned to such term in the preamble.

Perfection Certificate: means the Perfection Certificate dated the Closing Date
executed and delivered by the Borrower to the Agent.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Swap Obligations: with respect to an Obligor, its obligations under an ABL
Hedging Agreement (as defined in the Intercreditor Agreement) that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

Tax Receivables: means all federal, state, local, municipal and other tax
refunds or rebates of any kind, whether from a Governmental Authority in the
United States or outside of the United States.

1.2 Other Definitional Provisions. Where the context requires, terms relating to
the Collateral or any part thereof, when used in relation to an Obligor refer to
the Obligor’s Collateral or the relevant part thereof.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC: “Account,” “Account Debtor,” “Chattel Paper,”
“Commercial Tort Claim,” “Deposit Account,” “Document,” “Electronic Chattel
Paper,” “Financial Assets,” “General Intangibles,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right,” “Payment Intangible”, “Securities Account”,
“Securities”, “Securities Accounts,” “Securities Entitlement” and “Supporting
Obligation”, and “Tangible Chattel Paper.”

 

3



--------------------------------------------------------------------------------

1.4 Rules of Interpretation. Section 1.4 of the Credit Agreement is hereby
incorporated herein by reference and shall apply to this Agreement, mutatis
mutandis. All references herein to schedules shall be deemed to refer to such
schedules as supplemented from time to time in accordance with this Agreement.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors jointly and severally hereby irrevocably and
unconditionally guarantees to the Secured Parties and each of their respective
permitted successors, indorsees, transferees and assigns, the due and punctual
payment in full of all Obligations (other than Excluded Swap Obligations) when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code) (collectively, the “Guaranteed Obligations”).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the Obligations of each Guarantor hereunder and under the other
Loan Documents shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or fraudulent conveyance for purposes of any Debtor Relief Law to the
extent applicable to this Agreement and the Obligations of each Guarantor
hereunder (after giving effect to the right of contribution established in
Section 2.2).

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of any Secured Party hereunder.

(d) Each Guarantor agrees that if the maturity of the Guaranteed Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this Section 2 shall remain in full force
and effect until the Full Payment of all the Guaranteed Obligations and all
Commitments are terminated notwithstanding that from time to time during the
term of the Credit Agreement, no Guaranteed Obligations may be outstanding.

(e) No payment made by any Obligor, any other guarantor or any other Person or
received or collected by any Secured Party from any Obligor, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Guaranteed Obligations or any payment received or
collected from such Guarantor in respect of the Guaranteed Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Full Payment of the Obligations and all of the Commitments
have expired or are terminated.

 

4



--------------------------------------------------------------------------------

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties, and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of any Secured
Party against Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek any
indemnity, exoneration, participation, contribution or reimbursement from
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the Full Payment of all amounts owing to the Secured Parties on
account of the Guaranteed Obligations and all of the Commitments have expired or
are terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Guaranteed Obligations shall not
have been irrevocably paid in full in cash or any of the Commitments are in
effect, such amount shall be held by such Guarantor in trust for the Secured
Parties, and shall, forthwith upon receipt by such Guarantor, be turned over to
the Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Agent, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the Credit
Agreement.

2.4 Amendments, Etc. with respect to the Guaranteed Obligations. Each Guarantor
shall remain obligated hereunder, and such Guarantor’s obligations hereunder
shall not be released, discharged or otherwise affected, notwithstanding that,
without any reservation of rights against any Guarantor and without notice to,
demand upon or further assent by any Guarantor (which notice, demand and assent
requirements are hereby expressly waived by such Guarantor), (a) any demand for
payment of any of the Guaranteed Obligations made by any Secured Party may be
rescinded by such Secured Party or otherwise and any of the Obligations
continued; (b) the Guaranteed Obligations, the liability of any other Person
upon or for any part thereof or any collateral security or guarantee therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, any Secured Party; (c) any Loan Document may be amended, modified,
supplemented or terminated, in whole or in part, as the Secured Parties may deem
advisable from time to time, subject to Section 14.1 of the Credit Agreement;
(d) any collateral security, guarantee or right of offset at any time held by
any Secured Party for the payment of the Guaranteed Obligations may be sold,
exchanged, waived, surrendered or released; (e) any additional guarantors,
makers or endorsers of the Guaranteed Obligations may from time to time be
obligated on the Obligations or any additional security or collateral for the
payment and performance of the Guaranteed Obligations may from time to time
secure the Guaranteed Obligations; (f) any change in applicable law, rule or
regulation or any event affecting any term of the Guaranteed Obligations; and
(g) any other event shall occur which constitutes a defense or release of
sureties generally. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations or for the guarantee contained in this Section 2 or any
Property subject thereto.

 

5



--------------------------------------------------------------------------------

2.5 Waivers. Each Guarantor hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2 and no notice of
creation of the Guaranteed Obligations or any extension of credit already or
hereafter contracted by or extended to the Borrower need be given to any
Guarantor; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Borrower or any of the Guarantors with respect to the Guaranteed
Obligations. Each Guarantor hereby waives, for the benefit of Agent and each
Lender: (a) any right to require Agent or any Lender, as a condition of payment
or performance by such Guarantor, to (i) proceed against the Borrower, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from the
Borrower, any such other Guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account, securities account or
commodities account or credit on the books of Agent or any Lender in favor of
the Borrower or any other Person, or (iv) pursue any other remedy in the power
of Agent or any Lender whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Borrower
or any other Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of the Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon Agent’s or any Lender’s errors or
omissions in the administration of the Guaranteed Obligations; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that Agent or any Lender protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Borrowers and notices of any of the matters referred to the Credit Agreement
and any right to consent to any thereof; and (g) any defenses or benefits that
may be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

Without limiting the generality of the foregoing, each Guarantor incorporated
under the laws of Mexico hereby irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, all rights and benefits of orden,
excusión, division, quita, novación, espera and/or modificación and any other
rights specified in Articles 2813, 2814,2815, 2816, 2817, 2818, 2819,

 

6



--------------------------------------------------------------------------------

2820, 2821, 2822, 2823, 2826, 2827, 2829, 2837, 2838, 2839, 2840, 2842, 2844,
2845, 2846, 2847, 2848 and 2849, and any other related or applicable Articles of
the Código Civil Federal of Mexico and the Código Civil of each State of Mexico.
Each of the Guarantors incorporated under the laws of Mexico hereby expressly
and irrevocably represents that it has full knowledge about the content of such
Articles described above, and therefore, such Articles are not required to be
transcribed herein.

2.6 Guaranty Absolute and Unconditional.

(a) Each Guarantor understands and agrees that the guarantee contained in this
Section 2 is, and shall be construed as, a continuing, complete, absolute and
unconditional guarantee of payment, and each Guarantor hereby waives any defense
of a surety or guarantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that its
obligations hereunder shall not be discharged or otherwise affected as a result
of, any of the following:

(i) the invalidity or unenforceability of any Loan Document, any of the
Guaranteed Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party;

(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Borrower or
any other Person against any Secured Party;

(iii) the insolvency, bankruptcy arrangement, reorganization, concurso
mercantil, quiebra, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower or any other Guarantor or any other
Person at any time liable for the payment of all or part of the Obligations,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest therein) in or as a result of such proceeding;

(iv) any sale, lease or transfer of any or all of the assets of Borrower or any
other Guarantor, or any changes in the shareholders of a Borrower or a
Guarantor;

(v) any change in the corporate existence (including its constitution, laws,
rules, regulations or power), structure or ownership of any Obligor;

(vi) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien, it being recognized and agreed by each of the Guarantors that
it is not entering into this Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any of
the Collateral for the Obligations;

(vii) the absence of any attempt to collect the Obligations or any part of them
from any Obligor;

 

7



--------------------------------------------------------------------------------

(viii) (A) any Secured Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code; (B) any borrowing or grant of a Lien by Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of any Secured Party’s claim (or claims) for repayment of
the Obligations; (D) any use of cash collateral under Section 363 of the
Bankruptcy Code; (E) any agreement or stipulation as to the provision of
adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien
in favor of the Secured Parties or any of them for any reason; or (G) failure by
any Secured Party to file or enforce a claim against Borrower or its estate in
any bankruptcy or insolvency case or proceeding;

(ix) any change in the time, manner or place of payment of, or in any other term
of all or any of the Obligations; or

(x) any other circumstance or act whatsoever, including any action or omission
of the type described in Section 2.4 (with or without notice to or knowledge of
Borrower or such Guarantor), which constitutes, or might be construed to
constitute, an equitable or legal discharge of such Borrower for the
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.

(b) When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, join or make a similar demand on or otherwise pursue or
exhaust such rights and remedies as it may have against Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Guaranteed Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from Borrower, any other Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Borrower, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of any Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

(c) This Agreement is a continuing guaranty and shall remain in effect until the
Full Payment of all of the Guaranteed Obligations and the Commitments shall have
terminated. Each Guarantor hereby irrevocably waives any right to revoke this
Agreement as to future transactions giving rise to any Obligations.

2.7 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, concurso mercantil, quiebra, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its Property,
or otherwise, all as though such payments had not been made.

 

8



--------------------------------------------------------------------------------

2.8 Payments. Each Guarantor hereby guarantees that payments under this
Section 2 will be paid to the Administrative Agent, for the ratable benefit of
the Secured Parties, without setoff, deduction or counterclaim in dollars, in
immediately available funds, at the offices of the Agent specified in the Credit
Agreement. If acceleration of the time for payment of any Guarantor Obligation
is stayed by reason of the insolvency or receivership of any Guarantor or
otherwise, all Guarantor Obligations otherwise subject to acceleration under the
terms of any Loan Document shall nonetheless be payable by the Guarantors
hereunder.

2.9 Keepwell. Each Guarantor that is a Qualified ECP when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Guarantor with respect to such Swap Obligation as
may be needed by such Guarantor from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and undertakings
under this Section 2.9 voidable under any applicable fraudulent transfer or
conveyance act). The obligations and undertakings of each Qualified ECP under
this Section shall remain in full force and effect until Full Payment of all
Obligations. Each Guarantor intends this Section to constitute, and this Section
shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

 

SECTION

3. GRANT OF SECURITY INTEREST AND PLEDGE OF EQUITY INTERESTS

3.1 Collateral. To secure the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations, each Obligor hereby pledges, assigns and transfers to the Agent,
and hereby grants to the Agent, for the ratable benefit of the Secured Parties,
a continuing security interest in and Lien upon all of the following Property
now owned or at any time hereafter acquired by it or in which such Obligor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):

(a) all Accounts and Credit Card Receivables;

(b) all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel
Paper) and Payment Intangibles, in each case solely to the extent relating to or
arising from Accounts or Credit Card Receivables;

(c) all Collateral Accounts (and all cash, checks and other negotiable
instruments, funds, Automated Clearing House transfers, wired funds, Investment
Property, credit balances and any other evidences of payment held therein or
credited thereto) (in each case, other than cash, checks and other negotiable
instruments, funds, Automated Clearing House transfers, wired funds, Investment
Property, credit balances and any other evidences of payment held therein or
credited thereto to the extent constituting identifiable proceeds of the Term
Priority Collateral (as defined in the Intercreditor Agreement) other than
Inventory);

 

9



--------------------------------------------------------------------------------

(d) solely to the extent related to Accounts and Credit Card Receivables, all
Securities Accounts, Security Entitlements and Securities credited thereto (in
each case except to the extent constituting identifiable proceeds of the Term
Priority Collateral (as defined in the Intercreditor Agreement) other than
Inventory);

(e) to the extent evidencing, governing, securing or otherwise reasonably
related to any of the foregoing, all Documents, General Intangibles, Payment
Intangibles, Instruments (including promissory notes), Commercial Tort Claims,
Letters of Credit, Letter of Credit Rights, and Supporting Obligations;
provided, however, that the foregoing shall not include any Intellectual
Property;

(f) all books, records and documents related to the foregoing (including
databases, customer lists and other records, whether tangible or electronic,
which contain any information relating to any of the foregoing);

(g) proceeds of business interruption insurance; and (h) to the extent not
otherwise included, all Proceeds and products of any or all of the foregoing in
whatever form received (including proceeds of credit insurance, refunds, rebates
and any other insurance and claims against third parties (in each case,
regardless of whether Agent is the loss payee thereof)).

3.2 Lien on Collateral Accounts; Cash in Collateral Accounts.

(a) Collateral Accounts. To further secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Agent, for the ratable benefit of
the Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Collateral Account of such Obligor. Each Obligor hereby
authorizes and directs each bank or other depository with respect to a
Collateral Account to deliver to Agent, upon request, all balances in any
Collateral Account maintained for such Obligor, without inquiry into the
authority or right of Agent to make such request. Obligors shall deliver (i) on
the Closing Date, such Account Control Agreements as required by Section 6.1(c)
of the Credit Agreement and (ii) on the dates described on Schedule 10.1.12,
such Account Control Agreements as required thereby. For any Collateral Account
established from and after the Closing Date, Obligors shall deliver Account
Control Agreements within ten (10) Business Days of establishing such newly
established Collateral Accounts. All proceeds from Accounts shall be deposited
into a Collateral Account in accordance with the Credit Agreement.

(b) Cash in Collateral Accounts. Cash held in the Collateral Accounts may be
invested, at Agent’s discretion (with the consent of Obligors, provided no Event
of Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. As security for its Obligations, each
Obligor hereby grants to Agent a security interest in and Lien upon all cash and
Cash Equivalents held in the Collateral Accounts. Following an Event of Default,
Agent may apply cash and Cash Equivalents held in Collateral Accounts to payment
of such Obligations as they become due, in such order as Agent may elect. All
cash and Cash Equivalents held in Collateral Accounts shall be under the control
of Agent, on behalf of the Secured Parties, as described in the Credit
Agreement.

 

10



--------------------------------------------------------------------------------

3.3 Lien on Securities Accounts; Investment Property in Securities Accounts.

(a) Securities Accounts. To further secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Agent, for the ratable benefit of
the Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Securities Account of such Obligor, to the extent related to any
of the other Collateral. Each Obligor hereby authorizes and directs each bank or
other depository to deliver to Agent, upon request, all balances in any
Collateral Account maintained for such Obligor, without inquiry into the
authority or right of Agent to make such request. Only with respect to those
Securities Accounts that related to other Collateral, Obligors shall establish
Account Control Agreements (i) with respect to the Securities Accounts owned by
the Obligors as of the Closing Date on the Closing Date and (ii) with respect to
any Securities Account that was opened or otherwise acquired by an Obligor after
the Closing Date, within ten (10) Business Days after the opening of such
Securities Account.

(b) Cash in Collateral Accounts. Cash held in the Collateral Accounts may be
invested, at Agent’s discretion (with the consent of Obligors, provided no Event
of Default exists), but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. As security for its Obligations, each
Obligor hereby grants to Agent a security interest in and Lien upon all cash and
Cash Equivalents held in the Collateral Accounts. Agent may apply cash and Cash
Equivalents held in Collateral Accounts to payment of such Obligations as they
become due, in such order as Agent may elect. All cash and Cash Equivalents held
in Collateral Accounts and related Collateral Accounts shall be under the
control of Agent, on behalf of the Secured Parties, as described in the Credit
Agreement.

3.4 Limitations. The Lien on the Collateral granted hereunder is given as
security only and shall not subject Agent or any Secured Party to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral. In
no event shall the grant of any Lien under any Loan Documents secure an Excluded
Swap Obligation of the granting Guarantor.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into the Loan Documents and to induce the
Lenders to make loans to the Borrower thereunder, each Obligor hereby represents
and warrants to the Agent and each Secured Party that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 9 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party are true and correct in all material respects, provided that (a) each
reference in each such representation and warranty to Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge, (b) any representation and warranty qualified by
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any such qualification therein), and (c) to the
extent any such representation and warranty is expressly limited to an earlier
date, such representation and warranty shall be true and correct, as qualified,
as of such specified earlier date.

 

11



--------------------------------------------------------------------------------

4.2 Title; No Other Liens. Except for the security interest granted to the Agent
for the ratable benefit of the Secured Parties pursuant to this Agreement and as
set forth in the following sentence, each Obligor has good title to its
Collateral. Except for Permitted Liens, the Collateral is free and clear of any
and all Liens and the applicable Obligor has the power to transfer each item of
the Collateral in which a Lien is granted by it hereunder, free and clear of any
Lien. No financing statement or other public notice with respect to all or any
part of the Collateral is on file or of record in any public office, except such
as have been filed in favor of the Agent, for the ratable benefit of the Secured
Parties, pursuant to this Agreement or the Security Instruments, and/or to
evidence Permitted Liens.

4.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon the completion of the filings specified on Schedule 2 or
the taking of possession or control by the Agent of the Collateral with respect
to which a security interest may be perfected only by possession or control and
the completion of all such other filings and required actions specified on
Schedule 2 will constitute valid perfected security interests in all of the
Collateral in favor of the Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Obligations, enforceable in accordance
with the terms hereof against all creditors of the Obligors and any Persons
purporting to purchase any Collateral from the Obligors and (b) are prior to all
other Liens on the Collateral, and the Collateral is otherwise subject only to
Permitted Liens that are expressly permitted under the Credit Agreement.

4.4 Obligor Information. As of the date hereof, the correct legal name of each
Obligor, all names and trade names that each Obligor has used in the last five
years, each Obligor’s jurisdiction of organization and each jurisdiction of
organization of each Obligor over the last five years, organizational number,
taxpayer identification number, and the location(s) of each Obligor’s chief
executive office or sole place of business over the last five years are
specified on Schedule 3.

4.5 Benefit to the Guarantor. Borrower is a member of an affiliated group of
companies that includes each Guarantor and Borrower, and the other Guarantors
are engaged in related businesses. Each Guarantor is an Affiliate of Borrower
and its guaranty and surety obligations pursuant to this Agreement reasonably
may be expected to benefit, directly or indirectly, it; and it has determined
that this Agreement is necessary and convenient to the conduct, promotion and
attainment of its business and the business of each other Guarantor and
Borrower.

4.6 Perfection Certificate and Other Information Regarding Collateral. The
Perfection Certificate has been duly prepared, completed and executed and the
information set forth therein is correct and complete in all material respects
as of the Closing Date.

 

12



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

Each Obligor covenants and agrees with the Agent and the Secured Parties that,
from and after the Closing Date until the Full Payment of the Obligations and
all of the Commitments shall have terminated:

5.1 Covenants in Credit Agreement. In the case of each Guarantor, such Guarantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default is
caused by the failure to take such action or to refrain from taking such action
by such Guarantor or any of its Subsidiaries.

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) The Obligors shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever except Permitted Liens.

(b) At any time and from time to time, upon the reasonable request of the Agent,
the Obligors will furnish to the Agent and the Lenders from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Agent may reasonably
request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Agent,
and at the sole expense of the Borrower, the Obligors will promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further actions as the Agent may reasonably deem necessary for the
purpose of obtaining or preserving the full benefits of this Agreement
(including, without limitation, the perfection and Lien priority set forth
herein) and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby. Each Obligor hereby ratifies any action taken
by Agent before the Closing Date to effect or perfect its Lien on any
Collateral.

5.3 Changes in Locations, Name, Etc. Each Obligor recognizes that financing
statements pertaining to the Collateral have been or may be filed where such
Obligor maintains any Collateral or is organized. No Obligor will cause or
permit any change in its (a) corporate name or in any trade name used to
identify it in the conduct of its business or in the ownership of its
Properties, (b) the location of its chief executive office or principal place of
business, (c) its identity or form of organization or in the jurisdiction in
which it is formed, (d) its jurisdiction of organization or its organizational
identification number in such jurisdiction of organization or (e) its federal
taxpayer identification number, unless, in each case, it shall have (i) notified
the Agent in writing of such change at least five (5) Business Days after the
effective date of such change (or such other time period agreed to in writing by
the Agent), and (ii) taken, or caused to be taken, all action necessary and
appropriate for the purpose of maintaining the perfection and priority of the
Agent’s security interests under this Agreement. In any notice furnished
pursuant to this Section 5.3, the Obligor will expressly state in a conspicuous
manner that the notice is required by this Agreement and contains facts that may
require additional filings of financing statements or other notices for the
purposes of continuing perfection of the Agent’s security interest in the
Collateral.

 

13



--------------------------------------------------------------------------------

SECTION 6. REMEDIAL PROVISIONS

6.1 Code and Other Remedies.

(a) If an Event of Default exists, the Agent, on behalf of the Secured Parties,
(i) may exercise, in addition to all other rights and remedies granted to them
in this Agreement, the Credit Agreement and the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity and (ii) without
limiting the generality of the foregoing, the Agent, without demand of
performance or other demand, presentment, protest, notice of intent to
accelerate, notice of acceleration advertisement or notice of any kind (except
any notice required by law referred to below, which cannot be waived by law and
any notice that is expressly required under this Agreement or any other Loan
Document) to or upon any Obligor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the extent
permitted by applicable law), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, grant option or options to purchase,
or otherwise dispose of and deliver the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of any Secured
Party or elsewhere upon such terms and conditions as the Required Lenders may
deem advisable and at such prices as the Required Lenders may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Any Secured Party shall have the right upon any such public sale or sales, and,
to the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Obligor, which right or equity is hereby waived and released.
If an Event of Default shall occur and be continuing, each Obligor further
agrees, at the Agent’s request, to assemble the Collateral and make it available
to the Agent at places which the Agent shall reasonably select, whether at such
Obligor’s premises or elsewhere. Any such sale or transfer by the Agent either
to itself or to any other Person shall be absolutely free from any claim of
right by Obligor, including any equity or right of redemption, stay or appraisal
which Obligor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted (and such Obligor hereby waives any rights it may
have in respect thereof). Upon any such sale or transfer, the Agent shall have
the right to deliver, assign and transfer to the purchaser or transferee thereof
the Collateral so sold or transferred. The Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.1, after deducting all
reasonable fees, costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Agent and the Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with the Credit Agreement, and only after such application and after
the payment by the Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need the Agent account
for the surplus, if any, to any Obligor. To the extent permitted by applicable
law, each Obligor waives all claims, damages and demands it may acquire against
the Agent or any Secured Party arising out of the exercise by them of any rights
hereunder, except where arising as a result of the Agent’s or any Secured
Party’s gross negligence or willful misconduct, as determined by a final
non-appealable decision of a court of competent jurisdiction. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

14



--------------------------------------------------------------------------------

(b) In the event that the Agent elects not to sell the Collateral, the Agent
retains its rights to dispose of or utilize the Collateral or any part or parts
thereof in any manner authorized or permitted by law or in equity, and to apply
the proceeds of the same towards payment of the Obligations. Each and every
method of disposition of the Collateral described in this Agreement shall
constitute disposition in a commercially reasonable manner.

(c) The Agent may appoint any Person as agent to perform any act or acts
necessary or incident to any sale or transfer of the Collateral.

Except when an Event of Default has occurred and is continuing, neither the
Agent nor any Secured Party shall contact or communicate with, or attempt to
contact or communicate with any customer of any Obligor in connection with the
Collateral except with the participation of a Responsible Officer of such
Obligor.

6.2 Waiver; Deficiency. To the fullest extent permitted by applicable law, each
Obligor waives and agrees not to assert any rights or privileges which it may
acquire under the UCC, except to the extent arising solely from the gross
negligence or willful misconduct of the Agent, as determined by a final
non-appealable decision of a court of competent jurisdiction; provided, however,
that the Obligors do not waive any rights or privileges to notice or the
opportunity to cure otherwise provided under the Loan Documents. Each Obligor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Agent or any Secured
Party to collect such deficiency. The officers, directors and managers, as
applicable, of the Obligors shall in no event be personally liable for any such
deficiency.

6.3 Non-Judicial Enforcement. To the extent permitted by applicable law, the
Agent may enforce its rights hereunder without prior judicial process or
judicial hearing, and to the extent permitted by law, each Obligor expressly
waives any and all legal rights which might otherwise require the Agent to
enforce its rights by judicial process.

SECTION 7. THE AGENT

7.1 Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar Property for its own account and shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Agent, any Secured Party nor any of their Affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Obligor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Agent and the
Secured Parties hereunder are solely to protect the Agent’s and the Secured
Parties’ interests in the Collateral and shall not impose any duty upon the
Agent or any Secured Party to exercise any such powers. The Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
Affiliates shall be responsible to any Obligor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct. To the
fullest extent permitted by applicable law, the Agent shall be under no duty
whatsoever to make or give any presentment,

 

15



--------------------------------------------------------------------------------

notice of dishonor, protest, demand for performance, notice of non-performance,
notice of intent to accelerate, notice of acceleration, or other notice or
demand in connection with any Collateral or the Obligations (except any notice
or demand that is expressly required under this Agreement or any other Loan
Document), or to take any steps necessary to preserve any rights against any
Obligor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Obligor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Agent or any Secured Party to proceed against any Obligor or
other Person, exhaust any Collateral or enforce any other remedy which the Agent
or any Secured Party now has or may hereafter have against any Obligor or other
Person.

7.2 Filing of Financing Statements. Pursuant to the UCC and any other applicable
law, each Obligor authorizes the Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral in such form and in such offices as Agent reasonably determine
appropriate to perfect the security interests of the Agent under this Agreement.
A photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Notwithstanding the foregoing, each
Obligor acknowledges its obligation to file or record financing statements
hereunder.

7.3 Authority of Agent. Each Obligor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Obligors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Obligor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

SECTION 8. SUBORDINATION OF INDEBTEDNESS

8.1 Subordination of All Obligor Claims. As used herein, the term “Obligor
Claims” shall mean all debts and obligations of Borrower or any other Obligor to
Borrower or any Restricted Subsidiary of the Borrower, whether such debts and
obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been, or may hereafter be created, or the manner
in which they have been or may hereafter be acquired by. After and during the
continuation of an Event of Default, no Obligor or any other Restricted
Subsidiary of the Borrower shall receive or collect, directly or indirectly,
from any obligor in respect thereof any amount upon the Obligor Claims.

 

16



--------------------------------------------------------------------------------

8.2 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Obligor, the Agent on behalf of the Agent and the Secured Parties
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Obligor Claims. Each Obligor hereby assigns such dividends and payments to the
Agent for the benefit of the Agent and the Secured Parties for application
against the Obligations as provided under the Credit Agreement. Should Agent or
any Secured Party receive, for application upon the Obligations, any such
dividend or payment which is otherwise payable to any Obligor, and which, as
between such Obligors, shall constitute a credit upon the Obligor Claims, then
upon Full Payment of the Obligations and the termination of all of the
Commitments, the intended recipient shall become subrogated to the rights of the
Agent and the Secured Parties to the extent that such payments to the Agent and
the Lenders on the Obligor Claims have contributed toward the liquidation of the
Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Agent and the Secured
Parties had not received dividends or payments upon the Obligor Claims. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrower or any other
Guarantor or by any defense which the Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. Each Guarantor acknowledges and agrees that
any interest on any portion of the Obligations which accrues after the
commencement of any case or proceeding referred to above (or, if interest on any
portion of the Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Obligations if such case or proceeding had not been
commenced) shall be included in the Obligations because it is the intention of
Guarantors and Agent and Lenders that the Obligations which are guaranteed by
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve any Borrower of any portion of such Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay Agent
and Lenders, or allow the claim of Agent and Lenders in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.

8.3 Payments Held in Trust. In the event that notwithstanding Section 8.1 and
Section 8.2, any Obligor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, then it agrees: (a) to hold
in trust for the Agent and the Secured Parties an amount equal to the amount of
all funds, payments, claims or distributions so received, and (b) that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Agent, for the benefit of the
Secured Parties; and each Obligor covenants promptly to pay the same to the
Agent.

8.4 Liens Subordinate. Each Obligor agrees that, until the Full Payment of the
Obligations and the termination of all of the Commitments, any Liens securing
payment of the Obligor Claims shall be and remain inferior and subordinate to
any Liens securing payment of the Obligations, regardless of whether such
encumbrances in favor of such Obligor, the Agent or any Secured Party presently
exist or are hereafter created or attach. Without the prior written consent of
the Agent, no Obligor, during the period in which any of the Obligations are
outstanding or the Commitments are in effect, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Obligor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

 

17



--------------------------------------------------------------------------------

8.5 Notation of Records. Upon the request of Agent, all promissory notes and all
accounts receivable ledgers or other evidence of the Obligor Claims accepted by
or held by any Obligor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

SECTION 9. MISCELLANEOUS

9.1 Waiver. No failure on the part of the Agent or any Secured Party to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power, privilege or remedy or any abandonment or discontinuance of steps to
enforce such right, power, privilege or remedy under this Agreement or any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law or equity.

9.2 Notices. All notices and other communications provided for herein shall be
given in the manner and subject to the terms of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1.

9.3 Payment of Expenses, Indemnities, Etc.

(a) Each Obligor, jointly and severally, agrees to pay or reimburse each Secured
Party for all out-of-pocket expenses incurred by such Person, including the
fees, charges and disbursements of any counsel for the Agent or any Secured
Party, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including, without
limitation, all costs and expenses incurred in collecting against an Obligor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Obligor is a party.

(b) Each Obligor, jointly and severally, agrees to pay, and to save the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all Other Taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(c) Each Obligor, jointly and severally, agrees to pay, and to save the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent Borrower would be
required to do so pursuant to Section 14.2 of the Credit Agreement.

 

18



--------------------------------------------------------------------------------

9.4 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 14.1 of the Credit Agreement.

9.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3 of
the Credit Agreement.

9.6 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by any
Obligor herein and in the certificates or other instruments delivered pursuant
to this Agreement or any other Loan Document to which it is a party shall be
considered to have been relied upon by the Agent and the Lenders and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under the Credit Agreement is outstanding and unpaid and so
long as the Commitments have not expired or terminated. The provisions of
Section 9.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the resignation or removal
of the Agent, the repayment of the Loans, the termination of the Commitments or
the termination of this Agreement, any other Loan Document or any provision
hereof or thereof.

(b) To the extent that any payments on the Guarantor Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Guarantor Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Agent’s and the Secured Parties’ Liens, security interests,
rights, powers and remedies under this Agreement and each other Loan Document
shall continue in full force and effect. In such event, each Loan Document shall
be automatically reinstated and each Obligor shall take such action as may be
reasonably requested by the Agent and the Secured Parties to effect such
reinstatement.

9.7 Counterparts; Execution; Entire Agreement.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement shall become effective when Agent has received counterparts bearing
the signatures of all parties hereto. Agent may (but shall have no obligation
to) accept any signature, contract formation or record-keeping through
electronic means, which shall have the same legal validity and enforceability as
manual or paper-based methods, to the fullest extent permitted by Applicable
Law, including the Federal Electronic

 

19



--------------------------------------------------------------------------------

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act. Upon request by Agent, any electronic signature or
delivery shall be promptly followed by a manually executed or paper document.

(b) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS AMONG THE PARTIES.

(c) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT,
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER THEREOF.

(d) Time is of the essence with respect to this Agreement and all Obligations.

9.8 Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

9.9 Set-Off. At any time during an Event of Default, Agent, the Secured Parties,
and any of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Agent, such
Secured Party or such Affiliate to or for the credit or the account of an
Obligor against its Obligations, whether or not Agent, such Secured Party or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, such Secured Party or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, each Secured Party and each such Affiliate
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.

9.10 Governing Law; Submission to Jurisdiction.

(a) UNLESS EXPRESSLY PROVIDED OTHERWISE IN ANY LOAN DOCUMENT, THIS AGREEMENT AND
ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (EXCEPT TO THE EXTENT GOVERNED
BY THE UCC) AND, WHERE APPLICABLE, FEDERAL LAWS RELATING TO NATIONAL BANKS.

 

20



--------------------------------------------------------------------------------

(b) EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE
COURT SITTING IN NEW YORK COUNTY, NEW YORK, OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1 OF THE CREDIT AGREEMENT. A final judgment in any proceeding of any such
court shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or any other manner provided by Applicable Law.

Notwithstanding anything to the contrary in this Section 9.10, with respect to
any dispute involving any Obligor incorporated under the laws of Mexico, each of
the parties hereto:

(i) expressly, irrevocably and unconditionally agrees to submit for itself and
its property, to the exclusive jurisdiction of the courts of the State of New
York sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof; and

(ii) waives any other jurisdiction to which it may be entitled by reason of its
present or future domicile or otherwise.

9.11 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent hereby also
waives on behalf of the Secured Parties) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, notice of intent to
accelerate, notice of acceleration, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement, exemption stay, extension and redemption laws and all
respects of marshalling in the event of any sale or disposition of the
Collateral; (f) any claim against Agent, any Secured Party or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Obligor acknowledges that the
foregoing waivers are a material inducement to Agent and the Secured Parties
entering into the Loan Documents and that they are relying upon the foregoing in
their dealings with Obligors. Each Obligor has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

21



--------------------------------------------------------------------------------

9.12 Acknowledgments. In connection with all aspects of each transaction
contemplated by any Loan Document, Obligors acknowledge and agree that (a)(i)
this Agreement and any arranging or other services by Agent, any Lender or any
of their Affiliates are arm’s-length commercial transactions between Obligors
and their Affiliates, on one hand, and Agent, any Lender or any of their
Affiliates, on the other hand; (ii) Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Obligors are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agent, Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for Obligors, their Affiliates or any other Person, and has
no obligation with respect to the transactions contemplated by the Loan
Documents except as expressly set forth therein; and (c) Agent, Lenders and
their Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders and their Affiliates
with respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.

9.13 Releases.

(a) Release Upon Payment in Full. The grant of a security interest hereunder and
all of the rights, powers and remedies in connection herewith shall remain in
full force and effect until the Agent has (i) retransferred and delivered all
Collateral in its possession to the Obligors, and (ii) executed a written
release or termination statement and reassigned to the Obligors without recourse
or warranty any remaining Collateral and all rights conveyed hereby. At such
time as the Payment in Full of the Obligations and the termination of the
Commitments, the Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Obligors and
declare this Agreement to be of no further force or effect, subject to the
reinstatement provisions set forth herein.

(b) Partial Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement to a Person that is not, and is not required to be, an Obligor, then
the Agent, at the request and sole expense of such Obligor, shall promptly (but
in any event within ten (10) Business Days of receipt by the Agent of a written
notice from the Borrower with respect to such disposition) execute and deliver
to such Obligor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement to a Person that is not, and is not required
to be, an Obligor; provided that the Borrower shall have delivered to the Agent,
at least ten (10) Business Days prior to the date of the proposed release, a
written request of a Responsible Officer of the Borrower for release identifying
the relevant Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

22



--------------------------------------------------------------------------------

(c) Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the Agent or the
Secured Parties hereunder, including, without limitation, any exercise of voting
or consensual rights or any other action taken or inaction, shall be deemed to
constitute a retention of the Collateral in satisfaction of the Obligations or
otherwise to be in full satisfaction of the Obligations, and the Obligations
shall remain in full force and effect, until the Agent and the Secured Parties
shall have applied payments (including, without limitation, collections from
Collateral) toward the Obligations in the full amount then outstanding.

9.14 Acceptance. Each Obligor hereby expressly waives notice of acceptance of
this Agreement, acceptance on the part of the Agent and the Secured Parties
being conclusively presumed by their request for this Agreement and delivery of
the same to the Agent.

9.15 Incorporation by Reference. The parties to this Agreement acknowledge that
all of the rights, protections, immunities and powers, including, without
limitation, the right to indemnification applicable to CIT Northbridge Credit
LLC as Agent under the Credit Agreement are hereby incorporated by reference and
shall be applicable to CIT Northbridge Credit LLC as Agent under this Agreement
as if fully set forth herein.

9.16 Intercreditor Agreements. Notwithstanding anything herein to the contrary,
the Agent acknowledges that the Liens and security interest granted to the Agent
pursuant to this Agreement and the exercise of any right or remedy by the Agent
hereunder, is subject to the provisions of the Intercreditor Agreement and any
Junior Lien Intercreditor Agreement, in each case to the extent in effect. In
the event of a conflict or any inconsistency between the terms of any
Intercreditor Agreement or any Junior Lien Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement or the Junior Lien
Intercreditor, as applicable, shall prevail to the extent then in effect.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

BORROWER:    HORNBECK OFFSHORE SERVICES, INC.    By:  

/s/ James O. Harp, Jr.

   Name:   James O. Harp, Jr.    Title:   Executive Vice President and Chief   
  Financial Officer

[Signature Page – Guaranty and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

GUARANTORS:   HORNBECK OFFSHORE SERVICES, LLC   HORNBECK OFFSHORE OPERATORS, LLC
  HOS PORT, LLC   By:  

/s/ James O. Harp, Jr.

  Name:   James O. Harp, Jr.   Title:   Executive Vice President and Chief    
Financial Officer

[Signature Page – Guaranty and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

GUARANTORS:   HORNBECK OFFSHORE SERVICES DE   MEXICO, S. DE R.L. DE C.V.   By:  

/s/ Samuel A. Giberga

  Name:   Samuel A. Giberga   Title:   Vice President

[Signature Page – Guaranty and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

GUARANTORS:  

HORNBECK OFFSHORE

NAVEGACAO, LTDA

  By:  

/s/ Robert Thomas Gang

  Name:   Robert Thomas Gang   Title:   Officer

[Signature Page – Guaranty and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to be effective as of the date first above written.

 

AGENT:   CIT NORTHBRIDGE CREDIT LLC   By:  

/s/ Donna Evans

    Name: Donna Evans     Title: Authorized Signatory

[Signature Page – Guaranty and Security Agreement]